Exhibit 10.47

Execution Copy

PARI PASSU INTERCREDITOR AGREEMENT

PARI PASSU INTERCREDITOR AGREEMENT dated as of June 23, 2014, (this
“Agreement”), among ESH HOSPITALITY, INC., a Delaware corporation (the
“Borrower”), each of the other Grantors, JPMORGAN CHASE BANK, N.A. (“JPM”), as
administrative agent under the Revolving Credit Agreement (together with its
successors and assigns, in such capacity, the “Revolving Agent”), GOLDMAN SACHS
BANK USA, as administrative agent under the Term Loan Agreement (together with
its successors and assigns, in such capacity, the “Term Loan Agent”), and each
ADDITIONAL AGENT from time to time party hereto as administrative agent and/or
collateral agent for any Additional Pari Passu Lien Obligations of any other
Class.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account” means the deposit account of the Borrower numbered *********
established at the Account Bank.

“Account Bank” means JPM.

“Account Control Agreement” shall have the meaning ascribed to the term “Account
Control Agreement” in the Revolving Credit Agreement.

“Additional Agent” has the meaning ascribed to the term in Article VIII.

“Additional Agent Joinder Agreement” means a supplement to this Agreement
substantially in the form of Exhibit A, appropriately completed.

“Additional Pari Passu Lien Obligations” means indebtedness and related
obligations permitted under the Revolving Credit Agreement, under the Term Loan
Agreement and under any Series of then existing Additional Pari Passu Lien
Obligations Documents to be incurred and to be secured on a pari passu basis
with the Liens securing the Pari Passu Lien Obligations.

“Additional Pari Passu Lien Obligations Documents” means with respect to any
Additional Pari Passu Lien Obligations, any documents governing such Additional
Pari Passu Lien Obligations, as such documents may be amended, restated,
supplemented or otherwise modified from time to time.

“Additional Secured Parties” means the holders of any Additional Pari Passu Lien
Obligations.



--------------------------------------------------------------------------------

“Adjusted Trigger Event” has the meaning assigned to such term in the Revolving
Credit Agreement.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or is a director or officer of such Person or of an Affiliate of
such Person. For purposes of this definition, “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of management, policies or activities of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agents” means the collective reference to the Revolving Agent, the Term Loan
Agent and the Additional Agents.

“Agreement” has the meaning ascribed to such term in the preamble.

“Bailee Collateral Agent” has the meaning ascribed to such term in
Section 4.01(a).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning ascribed to such term in the preamble.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Cash Collateralized” has the meaning ascribed thereto in the Revolving Credit
Agreement.

“Class” means, when used in reference to (a) any Pari Passu Lien Obligations,
whether such Pari Passu Lien Obligations constitute Revolving Credit
Obligations, Term Loan Obligations, or Additional Pari Passu Lien Obligations of
any Series, (b) any Agent, whether such Agent is the Revolving Agent, the Term
Loan Agent, or the Additional Agent with respect to the Additional Pari Passu
Lien Obligations of any Series, (c) any Bailee Collateral Agent, whether such
Bailee Collateral Agent is the Revolving Agent, the Term Loan Agent, or the
Additional Agent with respect to the Additional Pari Passu Lien Obligations of
any Series, (d) any Secured Parties, whether such Secured Parties are the
Revolving Secured Parties, the Term Loan Secured Parties, or the holders of the
Additional Pari Passu Lien Obligations of any Series, (e) any Secured Credit
Documents, whether such Secured Credit Documents are the Revolving Credit
Documents, the Term Credit Documents, or the Additional Pari Passu Lien
Obligations Documents with respect to Additional Pari Passu Lien Obligations of
any Series, and (f) any Security Documents, whether such Security Documents are
part of the Revolving Credit Documents, the Term Credit Documents, or the
Additional Pari Passu Lien Obligations Documents with respect to Additional Pari
Passu Lien Obligations of any Series.

“Conditional Account Control Agreement” has the meaning ascribed to the term
“Conditional Account Control Agreement” in the Revolving Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

“Conditional Controlled Account” means the deposit account of the Borrower
numbered ********** established at the Conditional Controlled Account Bank or
any successor account that is subject to the Conditional Account Control
Agreement.

“Conditional Controlled Account Bank” means Bank of America, N.A. or such other
depositary bank which may be the “Conditional Controlled Account Bank” pursuant
to the Revolving Credit Agreement.

“Controlled Shared Collateral” has the meaning ascribed to such term in
Section 4.01(a).

“Controlling Other Pari Passu Agent” means (a) prior to the Discharge of
Revolving Credit Obligations, the Initial Controlling Other Pari Passu Agent,
(b) after the Discharge of Revolving Credit Obligations but prior to the end of
any Secondary Standstill Period, or if the Subsequent Controlling Other Pari
Passu Agent has commenced an Enforcement Action after the end of the Secondary
Standstill Period, the Subsequent Controlling Other Pari Passu Agent, and (c)
after the end of any Secondary Standstill Period so long as the Subsequent
Controlling Other Pari Passu Agent has not commenced an Enforcement Action, the
Secondary Controlling Other Pari Passu Agent.

“Discharge” means, with respect to any Pari Passu Lien Obligations of any Class,
subject to any reinstatement of such Pari Passu Lien Obligations in accordance
with this Agreement (a) payment in full in cash of the principal of and interest
(including Post Petition Interest), and premium, if any, on all Pari Passu Lien
Obligations of such Class and termination of all commitments of the Secured
Parties in respect of the Pari Passu Lien Obligations of such Class to lend or
otherwise extend credit under the Secured Credit Documents applicable to such
Class, (b) payment in full in cash of all other Pari Passu Lien Obligations of
such Class (including letter of credit reimbursement obligations) that are due
and payable or otherwise accrued and owing at or prior to the time such
principal, interest, and premium are paid, and (c) termination or cash
collateralization (in an amount and manner, and on terms, reasonably
satisfactory to the applicable issuing lender thereof) of all letters of credit
issued under the Secured Credit Documents of such Class.

“Discharge of Revolving Credit Obligations” means, subject to any reinstatement
of Revolving Credit Obligations in accordance with this Agreement (a) payment in
full in cash of the principal of and interest (including Post-Petition
Interest), and premium, if any, on all Revolving Credit Obligations (Capped) and
termination of all commitments of the Secured Parties in respect of the
Revolving Credit Obligations to lend or otherwise extend credit under the
Revolving Credit Documents other than the commitments of such Secured Parties in
excess of the Revolving Credit Cap Amount, (b) payment in full in cash of all
other Revolving Credit Obligations (Capped) (including letter of credit
reimbursement obligations) that are due and payable or otherwise accrued and
owing at or prior to the time such principal, interest, and premium are paid,
and (c) termination or cash collateralization (in an amount and manner, and on
terms, reasonably satisfactory to the applicable issuing lender thereof) of all
letters of credit issued under the Revolving Credit Documents, in each case
other than any thereof comprising Excess Revolving Credit Obligations.

 

-3-



--------------------------------------------------------------------------------

“Enforcement Action” means, with respect to the Pari Passu Lien Obligations, the
exercise of any rights and remedies with respect to any Shared Collateral
securing such Pari Passu Lien Obligations or the commencement or prosecution of
enforcement of any of the rights and remedies as a secured creditor under the
applicable Secured Credit Documents, or applicable law, including, without
limitation, (a) the exercise of any rights of set-off or recoupment, (b) rights
to credit bid debt, and the exercise of any rights or remedies of a secured
creditor under the Uniform Commercial Code of any applicable jurisdiction or
under the Bankruptcy Code, (c) notification to account debtors, notification to
depositary banks under deposit account control agreements (including
notifications to the Account Bank or Conditional Controlled Account Bank in
respect of the Account or the Conditional Controlled Account pursuant to the
Account Control Agreement, the Conditional Account Control Agreement, the
Revolving Credit Agreement (including Sections 2.25 or 2.26 thereof) or
otherwise), or exercise of rights under landlord consents, (d) soliciting bids
from third Persons to conduct the liquidation or disposition of Shared
Collateral or to engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting, and selling Shared Collateral,
(e) receiving a transfer of Shared Collateral in satisfaction of any Pari Passu
Lien Obligation secured thereby, (f)if applicable the commencement of any
judicial or nonjudicial proceedings to foreclose, execute, levy, collect on,
take possession or control of, sell or otherwise realize upon (judicially or
non-judicially), or lease, license, or otherwise dispose of (whether publicly or
privately), any or all Shared Collateral, or otherwise exercise or enforce
remedial rights with respect to the Shared Collateral under the Secured Credit
Documents with respect to, attempting any action to take possession of, any
Shared Collateral, or exercising any right, remedy or power with respect to, or
otherwise taking any action to enforce their rights or interests in or realize
upon the Shared Collateral, or (g) to otherwise enforce a security interest or
exercise another right or remedy, as a secured creditor or otherwise, pertaining
to the Shared Collateral at law, in equity, or pursuant to the Secured Credit
Documents (including the commencement of applicable legal proceedings or other
actions with respect to all or any portion of the Shared Collateral to
facilitate the actions described in the preceding clauses, and exercising voting
rights in respect of equity interests comprising Shared Collateral).

“Event of Default” means an “Event of Default” (or similar event, however
denominated) as defined in any Secured Credit Document.

“Excess Revolving Credit Obligations” means (a) if the sum of: (1) the aggregate
principal amount of Revolving Credit Loans outstanding under the Revolving
Credit Agreement plus (2) the aggregate face amount of letters of credit
outstanding under the Revolving Credit Agreement (whether or not drawn, but
without duplication of any amounts included in clause (1)) exceeds the Revolving
Credit Cap Amount at the time any such Revolving Credit Loans are incurred or
any such letter of credit is issued, then that portion (and only that portion)
of such aggregate principal amount of Revolving Credit Loans and such aggregate
face amount of letters of credit (on a pro rata basis based on the aggregate
outstanding principal amount of such Revolving Credit Loans and face amount of
such letters of credit) that exceeds the Revolving Credit Cap Amount at such
time, and (b) if otherwise, zero.

 

-4-



--------------------------------------------------------------------------------

“Exercising Agent” has the meaning ascribed to such term in Section 2.03.

“Grantors” means the “Pledgors” from time to time under the Revolving Credit
Security Agreement, the “Pledgors” under the Term Loan Security Agreement, and
each other Person granting collateral to secure any Pari Passu Lien Obligations
under any Secured Credit Documents.

“Initial Controlling Other Pari Passu Agent” has the meaning ascribed to such
term in Section 3.01(a).

“Initial Standstill Period” has the meaning ascribed to such term in Section
3.01(a).

“Insolvency Proceeding” means (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to any of the Loan Parties,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any of the Loan Parties or with
respect to a material portion of its assets, (c) any liquidation, dissolution,
reorganization or winding up of any of the Loan Parties, whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy, or (d) any
assignment for the benefit of creditors or any other marshalling of assets and
liabilities of any of the Loan Parties.

“Joinder Agreement” means an Additional Agent Joinder Agreement or a Loan Party
Joinder Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Loan Parties” means collectively the Borrower and the other Grantors and any
other Person guaranteeing, or granting collateral security to secure, any Pari
Passu Lien Obligations.

“Loan Party Joinder Agreement” means a supplement to this Agreement
substantially in the form of Exhibit B, appropriately completed.

“Minimum Collateral Amount” has the meaning ascribed thereto in the Revolving
Credit Agreement.

“Non-Controlling Other Pari Passu Agent” has the meaning ascribed thereto in
Section 3.01.

“Other Pari Passu Lien Obligations” means the Pari Passu Lien Obligations other
than the Revolving Credit Obligations (Capped).

“Other Pari Passu Secured Parties” means the Pari Passu Secured Parties other
than the Revolving Secured Parties with respect to the Revolving Credit
Obligations (Capped).

 

-5-



--------------------------------------------------------------------------------

“Pari Passu Lien Obligations” means, collectively, the Revolving Credit
Obligations, the Term Loan Obligations, and any other Additional Pari Passu Lien
Obligations.

“Pari Passu Secured Parties” means, collectively, the Revolving Credit Agent,
the Term Loan Agent, the Revolving Secured Parties, the Term Loan Secured
Parties and each other holder of an Additional Pari Passu Lien Obligation.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Post-Petition Interest” means in respect of any indebtedness (a) all interest
accrued or accruing, or which would accrue, absent commencement of an Insolvency
Proceeding (and the effect of provisions such as Section 502(b)(2) of the
Bankruptcy Code), on or after the commencement of an Insolvency Proceeding in
accordance with the rate specified in the applicable agreement with respect to
such indebtedness, whether or not the claim for such interest is allowed or
allowable as a claim in such Insolvency Proceeding, and (b) any and all fees and
expenses (including attorneys’ and/or financial consultants’ fees and expenses)
incurred by the secured parties in respect of such indebtedness on or after the
commencement of an Insolvency Proceeding, whether or not the claim for fees and
expenses is allowed or allowable under Section 502 or 506(b) of the Bankruptcy
Code or any other provision of the Bankruptcy Code or any similar federal, state
or foreign law for the relief of debtors as a claim in such Insolvency
Proceeding.

“Proceeds” has the meaning ascribed to such term in Section 2.01(b).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
refund, replace, repay, prepay, discharge, purchase, redeem, defease or retire
(including pursuant to a satisfaction and discharge mechanism), or to issue
other indebtedness in exchange or replacement for or to consolidate, such
indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.

“Related Secured Credit Documents” means, with respect to the Agent or Secured
Parties of any Class, the Secured Credit Documents of such Class.

“Related Secured Parties” means, with respect to the Agent of any Class, the
Secured Parties of such Class.

“Responsible Officer” means the chief executive officer, president, vice
president or chief financial officer of a Person, or, with respect to a Sponsor,
a director, authorized signatory, assistant secretary, managing director or
assistant treasurer thereof, but in any event, with respect to financial
matters, the vice president of the applicable Loan Party with financial
knowledge of such Loan Party.

“Revolving Agent” has the meaning ascribed to such term in the preamble.

 

-6-



--------------------------------------------------------------------------------

“Revolving Credit Agreement” means the Credit Agreement dated as of November 18,
2013, by and among the Borrower, the lenders party thereto in their capacities
as lenders thereunder and JPMorgan Chase Bank, N.A., as administrative agent,
including any amendments, supplements, modifications, extensions, renewals,
restatements, amendments and restatements, refundings or refinancings thereof
and any indentures or credit facilities or commercial paper facilities that
replace, refund or refinance any part of the loans, notes, other credit
facilities or commitments thereunder (whether or not with the original
administrative agent, holders, lenders, investors, underwriters, agents or other
parties), including any such replacement, refunding or refinancing facility or
indenture that increases the amount borrowable thereunder or alters the maturity
thereof, and including any agreement extending the maturity of, Refinancing,
replacing, consolidating or otherwise restructuring all or any portion of the
Revolving Credit Obligations under any such agreement or any successor or
replacement agreement and whether by the same or any other agent, lender or
group of lenders and whether or not increasing the amount of indebtedness that
may be incurred thereunder; provided that the administrative agent and/or
collateral agent for any such other financing arrangement or agreement becomes a
party hereto by executing and delivering an Additional Agent Joinder Agreement.

“Revolving Credit Cap Amount” means $375,000,000.

“Revolving Credit Documents” means the Revolving Credit Agreement, any other
“Loan Documents” as defined in the Revolving Credit Agreement, and any other
documents governing Revolving Credit Obligations, as such documents may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Revolving Credit Event of Default” has the meaning ascribed to the term “Event
of Default” in the Revolving Credit Agreement.

“Revolving Credit Issuing Lender” has the meaning ascribed to the term “Issuing
Lender” in the Revolving Credit Agreement.

“Revolving Credit L/C Obligations” has the meaning ascribed to the term “L/C
Obligations” in the Revolving Credit Agreement.

“Revolving Credit Lenders” has the meaning ascribed to the term “Lenders” in the
Revolving Credit Agreement.

“Revolving Credit Loans” has the meaning ascribed to the term “Loans” in the
Revolving Credit Agreement.

“Revolving Credit Obligations” means the “Secured Obligations” as defined in the
Revolving Credit Security Documents.

“Revolving Credit Obligations (Capped)” means, at any time, the Revolving Credit
Obligations other than the Excess Revolving Credit Obligations.

“Revolving Credit Reimbursement Obligations” has the meaning ascribed to the
term “Reimbursement Obligations” in the Revolving Credit Agreement.

 

-7-



--------------------------------------------------------------------------------

“Revolving Credit Security Agreement” means the Security Agreement dated as of
November 18, 2013, by and among the Borrower, the subsidiary guarantors party
thereto, the other parties thereto from time to time and JPMorgan Chase Bank,
N.A., as administrative agent, as amended, restated, supplemented, waived or
otherwise modified from time to time.

“Revolving Credit Security Documents” has the meaning ascribed to the term
“Collateral Documents” in the Revolving Credit Agreement.

“Revolving Credit Swingline Lender” has the meaning ascribed to the term
“Swingline Lender” in the Revolving Credit Agreement.

“Revolving Secured Parties” means the Revolving Agent, the Revolving Credit
Lenders, the Revolving Credit Issuing Lender, the Revolving Credit Swingline
Lender, and the other holders of Revolving Credit Obligations.

“Secondary Controlling Pari Passu Agent” has the meaning ascribed to such term
in Section 3.01(b).

“Secondary Standstill Period” has the meaning ascribed to such term in Section
3.01(b).

“Secured Credit Documents” means, collectively, (a) the Revolving Credit
Documents, (b) the Term Loan Documents, and (c) the Additional Pari Passu Lien
Obligations Documents.

“Secured Parties” means (a) the Revolving Secured Parties, (b) the Term Loan
Secured Parties, and (c) the Additional Secured Parties.

“Security Documents” means (a) the Revolving Credit Security Agreement and the
other Revolving Credit Security Documents, (b) the Term Loan Security Agreement
and the other Term Loan Security Documents, and (c) any other agreement entered
into in favor of the Agent of any other Class for the purpose of securing the
Pari Passu Lien Obligations of such Class.

“Series” means, when used in reference to Additional Pari Passu Lien Obligations
such Additional Pari Passu Lien Obligations as shall have been issued or
incurred pursuant to the same indentures or other agreements and with respect to
which the same Person acts as the Additional Agent.

“Shared Collateral” means all assets, whether now owned or hereafter acquired by
any Loan Party, subject to a Lien securing any Pari Passu Lien Obligation;
provided that, to the extent that any Series of Additional Pari Passu Lien
Obligations is not secured by assets which are subject to a Lien securing the
Revolving Credit Obligations and the Term Loan Obligations, then such assets
shall not constitute Shared Collateral in respect of such Series of Additional
Pari Passu Lien Obligations.

“Standstill Period” means any Initial Standstill Period or Secondary Standstill
Period, as applicable.

 

-8-



--------------------------------------------------------------------------------

“Subsequent Controlling Pari Passu Agent” has the meaning ascribed thereto in
Section 3.01(b).

“Term Lender” has the meaning ascribed to the term “Lender” in the Term Loan
Agreement.

“Term Loan Agent” has the meaning assigned to such term in the preamble.

“Term Loan Agreement” means the Credit Agreement, dated as of June 23, 2014,
among the Borrower, the lenders parties thereto in their capacities as lenders
thereunder, and Goldman Sachs Bank USA, as administrative agent, including any
amendments, supplements, modifications, extensions, renewals, restatements,
amendments and restatements, refundings or refinancings thereof and any
indentures or credit facilities or commercial paper facilities that replace,
refund or refinance any part of the loans, notes, other credit facilities or
commitments thereunder (whether or not with the original administrative agent,
holders, lenders, investors, underwriters, agents or other parties), including
any such replacement, refunding or refinancing facility or indenture that
increases the amount borrowable thereunder or alters the maturity thereof, and
including any agreement extending the maturity of, Refinancing, replacing,
consolidating or otherwise restructuring all or any portion of the Term Loan
Obligations under any such agreement or any successor or replacement agreement
and whether by the same or any other agent, lender or group of lenders and
whether or not increasing the amount of indebtedness that may be incurred
thereunder; provided that the administrative agent or collateral agent for any
such other financing arrangement or agreement becomes a party hereto by
executing and delivering an Additional Agent Joinder Agreement.

“Term Loan Credit Documents” means the Term Loan Agreement, any other “Loan
Documents” as defined in the Term Loan Agreement and any other document
governing the Term Loan Obligations, as such documents may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Term Loan Obligations” means the “Obligations” as defined in the Term Loan
Agreement.

“Term Loan Secured Parties” means the Term Loan Agent and the holders of the
Term Loan Obligations.

“Term Loan Security Agreement” means the Security Agreement dated as of the date
hereof, by and among the Borrower, the subsidiary guarantors party thereto, the
other parties thereto from time to time and Goldman Sachs Bank USA, as
administrative agent, as amended, restated, supplemented, waived or otherwise
modified from time to time.

“Term Loan Security Documents” has the meaning ascribed to the term “Collateral
Documents” in the Term Loan Agreement.

“Term Loans” has the meaning ascribed to the term “Loans” in the Term Loan
Agreement.

“Trigger Event” has the meaning ascribed to such term in the Revolving Credit
Agreement.

 

-9-



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as amended, amended and restated, supplemented, restated, waived or
otherwise modified from time to time in accordance with the terms of this
Agreement, if applicable, (b) any reference herein to any Person shall be
construed, unless otherwise set forth herein, to include such Person’s
successors and assigns, (c) the words “herein”, “hereof and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, and (d) all references
herein to Articles, Sections and Exhibits shall be construed to refer to
Articles, and Sections of, and Exhibits to, this Agreement.

Section 1.03 Concerning the Agents.

(a) Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by the Revolving Agent, whether on behalf of
itself or any of its Related Secured Parties, is made in reliance on the
authority granted to the Revolving Agent, pursuant to the authorization thereof
under the Revolving Credit Agreement and the Related Secured Credit Documents.
It is understood and agreed that the Revolving Agent shall not be responsible
for or have any duty to ascertain or inquire into whether any of its Related
Secured Parties is in compliance with the terms of this Agreement, and no party
hereto or any other Secured Party shall have any right of action whatsoever
against the Revolving Agent for any failure of any of its Related Secured
Parties to comply with the terms hereof or for any of its Related Secured
Parties taking any action contrary to the terms hereof.

(b) Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by the Term Loan Agent, whether on behalf of
itself or any of its Related Secured Parties, is made in reliance on the
authority granted to the Term Loan Agent pursuant to the authorization thereof
under the Term Loan Agreement and the Related Secured Credit Documents. It is
understood and agreed that the Term Loan Agent shall not be responsible for or
have any duty to ascertain or inquire into whether any of its Related Secured
Parties is in compliance with the terms of this Agreement, and no party hereto
or any other Secured Party shall have any right of action whatsoever against the
Term Loan Agent for any failure of any of its Related Secured Parties to comply
with the terms hereof or for any of its Related Secured Parties taking any
action contrary to the terms hereof.

(c) Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by any Additional Agent, whether on behalf of
itself or any of its Related Secured Parties, is made in reliance on the
authority granted to such Additional Agent pursuant to the authorization thereof
under the Additional Pari Passu Lien Obligations Documents relating to such
Class of Additional Pari Passu Lien Obligations and the Related Secured Credit
Documents. It is understood and agreed that no Additional Agent shall be
responsible for or have any duty to ascertain or inquire into whether any of its
Related Secured Parties is in compliance with the terms of this Agreement, and
no party hereto or any other Secured Party shall have any right of action
whatsoever against the Additional Agent for any failure of any of its Related
Secured Parties to comply with the terms hereof or for any of its Related
Secured Parties taking any action contrary to the terms hereof.

 

-10-



--------------------------------------------------------------------------------

ARTICLE II

LIEN PRIORITIES; PROCEEDS

Section 2.01 Relative Priorities.

(a) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Lien on any Shared Collateral securing any Pari Passu Lien
Obligation, and notwithstanding any provision of the Uniform Commercial Code of
any jurisdiction, any other applicable law or any Secured Credit Document, or
any other circumstance whatsoever, each Agent, for itself and on behalf of its
Related Secured Parties, agrees that valid and perfected Liens on any Shared
Collateral securing Pari Passu Lien Obligations of any Class shall be of equal
priority; provided that the Revolving Credit Obligations will have priority to
the extent and as set forth below to the Proceeds of or other payments or
distributions on Shared Collateral.

(b) Each Agent, for itself and on behalf of its Related Secured Parties, agrees
that, notwithstanding (x) any provision of any Secured Credit Document to the
contrary and (y) the date, time, method, manner or order of grant, attachment or
perfection of any Lien on any Shared Collateral securing any Pari Passu Lien
Obligation, and notwithstanding any provision of the Uniform Commercial Code of
any jurisdiction, any other applicable law or any Secured Credit Document, or
any other circumstance whatsoever if (i) an Event of Default shall have occurred
and is continuing and any Secured Party is taking any Enforcement Action in
respect of any Shared Collateral (including any such action referred to in
Section 3.01), (ii) any distribution, payment, compromise or settlement of any
kind (under a confirmed plan of reorganization or otherwise) is made in respect
of any Shared Collateral in any Insolvency Proceeding of any of the Loan Parties
or (iii) any Secured Party receives any payment with respect to any Shared
Collateral after the occurrence and during the continuance of a Trigger Event,
an Adjusted Trigger Event or an Event of Default, then, in the case of each of
the foregoing clauses (i), (ii) and (iii), such cash and non-cash payments,
distributions or the proceeds of any such sale, collection or other liquidation,
or payments in respect, of any Shared Collateral obtained or received by any
such Secured Party (all such cash or non-cash proceeds, distributions and
payments being collectively referred to as “Proceeds”), shall be applied as
follows:

(I) If no Trigger Event, Adjusted Trigger Event, or Revolving Credit Event of
Default has occurred and is continuing:

FIRST, ratably to the payment of all fees, costs and expenses owing to the
Revolving Credit Agent, the Term Loan Agent and any other Agent in respect of
the Pari Passu Lien Obligations to the extent secured by such Shared Collateral
pursuant to the terms of any document related to the Pari Passu Lien
Obligations, including in respect of any such enforcement of rights or exercise
of remedies;

SECOND, to the payment in full of the Pari Passu Lien Obligations (including,
for the avoidance of doubt, an amount equal to any Post-Petition Interest)
secured by a valid and perfected lien on such Shared Collateral at the time due
and payable (the amounts so applied to be distributed, as among the Revolving
Credit Obligations, the Term Loan Obligations, and any classes of Additional
Pari Passu Lien Obligations to the extent secured by such Shared Collateral,
ratably in accordance with the amounts of the Revolving Credit Obligations, the
Term Loan Obligations and Additional Pari Passu Lien Obligations of each such
Class outstanding on the date of such application); and

THIRD, after payment in full of all such Pari Passu Lien Obligations at the time
due and payable, to any other Persons entitled thereto or to the Loan Parties or
their successors or assigns, as their interests may appear, or as a court of
competent jurisdiction may direct.

 

-11-



--------------------------------------------------------------------------------

(II) In the event that any Trigger Event, Adjusted Trigger Event or a Revolving
Credit Event of Default has occurred and is continuing, the Revolving Agent is
authorized by the Borrower, the other Grantors and the Secured Parties to, and
shall, apply all Proceeds of Shared Collateral, including the amounts on deposit
in the Account from time to time and all cash distributions from any of the
Borrower’s direct or indirect Subsidiaries on and after the occurrence of any
Trigger Event, Adjusted Trigger Event or Revolving Credit Event of Default, in
the following order:

FIRST, to payment of that portion of the Revolving Credit Obligations
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Revolving Agent) payable to the
Revolving Agent in its capacity as such;

SECOND, to payment of that portion of the Revolving Credit Obligations
constituting accrued and unpaid fees (including pursuant to Sections 2.5 and 3.3
of the Revolving Credit Agreement), interest on the Revolving Credit Loans,
Revolving Credit L/C Obligations and other Revolving Credit Obligations
(including, for the avoidance of doubt, an amount equal to any Post-Petition
Interest), indemnities and other amounts (other than (x) any principal of
Revolving Credit Obligations, or (y) any interest or fees on the Excess
Revolving Obligations or other amounts to the extent expressly allocated to the
Excess Revolving Obligations pursuant to the Revolving Credit Documents) payable
to the Revolving Credit Lenders, the Revolving Credit Swingline Lender and the
Revolving Credit Issuing Lender (including fees, charges and disbursements of
counsel to the respective Revolving Credit Lenders, the Revolving Credit
Swingline Lender and the Revolving Credit Issuing Lender), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

THIRD, to payment of that portion of the Revolving Credit Obligations
constituting unpaid principal of the Revolving Credit Loans and Revolving Credit
Reimbursement Obligations other than any Excess Revolving Credit Obligations,
ratably among the Revolving Lenders, the Revolving Credit Swingline Lender and
the Revolving Credit Issuing Lender in proportion to the respective amounts
described in this clause Third held by them;

FOURTH, to the Revolving Agent for the account of the Revolving Credit Issuing
Lender, to Cash Collateralize that portion of Revolving Credit L/C Obligations
comprised of the aggregate undrawn amount of letters of credit other than any
Excess Revolving Credit Obligations to the extent not otherwise Cash
Collateralized by the Borrower in an amount not less than the Minimum Collateral
Amount;

FIFTH, ratably to the payment of all fees, costs and expenses owing to the Term
Loan Agent, and any other Agent in respect of the Other Pari Passu Lien
Obligations to the extent secured by such Shared Collateral pursuant to the
terms of any document related to the Other Pari Passu Lien Obligations,
including in respect of any such enforcement of rights or exercise of remedies;

 

-12-



--------------------------------------------------------------------------------

SIXTH, to the payment in full of the other Pari Passu Lien Obligations
(including, for the avoidance of doubt, in each case an amount equal to any
Post-Petition Interest) secured by a valid and perfected lien on such Shared
Collateral at the time due and payable (the amounts so applied pursuant to this
clause SIXTH to be distributed, as among the Term Loan Obligations, any Excess
Revolving Credit Obligations and any Classes of Additional Pari Passu Lien
Obligations, ratably in accordance with the outstanding amounts of the Term Loan
Obligations, Excess Revolving Credit Obligations and Additional Pari Passu Lien
Obligations of each such Class to the extent secured by such Shared Collateral
on the date of such application; and

SEVENTH, after payment in full of all the Pari Passu Lien Obligations, to the
holders of any junior Liens on the Shared Collateral (in accordance with any
applicable intercreditor arrangements pertaining thereto) and thereafter to the
Loan Parties or their successors or assigns, as their interests may appear, or
as a court of competent jurisdiction may direct.

The holders of the Revolving Credit Obligations, the Term Loan Obligations and
the Additional Pari Passu Lien Obligations each expressly acknowledge and agree
that the provisions of this Section 2.01(b)(II) shall be applicable
notwithstanding the occurrence of any Insolvency Proceeding and notwithstanding
any provision of any Revolving Credit Documents, Term Loan Documents or
Additional Pari Passu Secured Documents contrary or inconsistent with such
Section 2.01(b)(II), and until the Discharge of the Revolving Credit Obligations
any rights under any Insolvency Proceeding or under any Bankruptcy Law contrary
to or inconsistent with the provisions of this Section 2.01(b) are waived, and
any provisions of any such Revolving Credit Documents, Term Loan Documents or
Additional Pari Passu Secured Documents contrary to or inconsistent with this
Section 2.01(b) are automatically suspended and of no force or effect (and are
hereby modified to such extent).

(c) The grants of Liens pursuant to the Revolving Security Documents, the Term
Loan Security Documents and the Secured Credit Documents in respect of each
Class of any Other Pari Passu Lien Obligations constitute separate and distinct
grants. To further effectuate the intent, understanding, and agreement of the
Secured Parties with respect to the Revolving Credit Obligations, on the one
hand, and the Secured Parties with respect to the Other Pari Passu Lien
Obligations, on the other hand, in the circumstances that Section 2.01(b)(II) is
applicable, (x) if it is held (in the context of a confirmed plan of
reorganization or otherwise) that the claims against any of the Loan Parties in
respect of the Revolving Credit Obligations and the Other Pari Passu Lien
Obligations against the Shared Collateral constitute only one secured claim
(rather than separate classes of claims), then the Secured Parties in respect of
the Revolving Credit Obligations and the Secured Parties in respect of the Other
Pari Passu Lien Obligations, expressly acknowledge and agree that all
distributions, payments, compromises, or settlements of any kind (under a
confirmed plan of reorganization or otherwise) made in respect of any Shared
Collateral in any Insolvency Proceeding, after the occurrence of a Trigger
Event, an Adjusted Trigger Event or a Revolving Credit Event of Default, shall
be deemed for all purposes with respect to this Agreement and such Insolvency
Proceeding to have been made as if there were separate classes of senior and
junior secured claims against the Loan Parties in respect of the Shared
Collateral, with the effect being that the Secured Parties in respect of the
Revolving Credit Obligations (Capped) shall be entitled to and shall receive
from the Shared Collateral, in addition to amounts distributed to them in
respect of principal, pre-petition interest, and other claims, Post-Petition
Interest on the Revolving Credit Obligations (Capped) before any distribution is
or may be made in respect of the claims secured by the Shared Collateral, or the
Liens thereon, securing the Other Pari Passu Lien Obligations, and (y) each
Secured Party in respect of the Other Pari Passu Lien Obligations (whether
directly or through its Agent), further expressly acknowledges and agrees to
either turn over to, or direct the Loan Parties to pay directly to, the
Revolving Agent, for payment to the holders of the Revolving Credit Obligations,
all amounts otherwise received or receivable by them from the Shared Collateral
or in respect of the Liens thereon securing such Other Pari Passu Lien
Obligations to the extent needed to effectuate the intent of this provision to
ensure that the Revolving Credit

 

-13-



--------------------------------------------------------------------------------

Obligations (Capped) (including, for the avoidance of doubt, those related to
Post -Petition Interest) are paid in full and the Discharge of the Revolving
Credit Obligations shall have occurred, even if such turnover of amounts has the
effect of reducing the amount of the recovery and/or claims of the Secured
Parties in respect of such Other Pari Passu Lien Obligations.

(d) The parties to this Agreement (including the Loan Parties) shall irrevocably
agree that this Agreement (including the provisions described in
Section 2.01(b)) constitutes a “subordination agreement” within the meaning of
both New York law, Section 510(a) of the Bankruptcy Code and any other
applicable law, and that the terms hereof will survive, and will continue in
full force and effect and be binding upon each of the parties hereto, in any
Insolvency Proceeding.

Section 2.02 Payment Over. Each Secured Party (whether directly or through its
applicable Agent), agrees that if such Secured Party shall obtain possession of
any Shared Collateral or receive any Proceeds (other than as a result of any
application of Proceeds pursuant to Section 2.01(b)) at any time after the
occurrence and during the continuance of a Trigger Event, an Adjusted Trigger
Event or an Event of Default, (i) the applicable Agent shall promptly inform
each other Agent thereof, (ii) such Secured Party shall hold such Shared
Collateral or Proceeds in trust for the benefit of the Secured Parties of the
Class entitled thereto pursuant to Section 2.01(b) and, with respect to any
Shared Collateral constituting Controlled Shared Collateral, the applicable
Agent shall comply with the provisions of Section 4.01 and (iii) in the case of
any such Proceeds, such Proceeds shall be applied in accordance with
Section 2.01(b) as promptly as practicable.

Section 2.03 Determinations with Respect to Amounts of Obligations and Liens.
Whenever an Agent (any such Agent, the “Exercising Agent”) shall be required, in
connection with the exercise of its rights or the performance of its obligations
hereunder, to determine the existence or amount of any Pari Passu Lien
Obligations of any other Class, or the Shared Collateral subject to any Lien
securing the Pari Passu Lien Obligations of any other Class (and whether such
Lien constitutes a valid and perfected Lien), it may request that such
information be furnished to it in writing by the other Agents and shall be
entitled to make such determination on the basis of the information so
furnished; provided that if, notwithstanding such request the other Agents shall
fail or refuse reasonably promptly to provide the requested information, the
Exercising Agent shall be entitled to conclusively rely upon a certificate of an
Authorized Officer of the Borrower in respect of such existence or amount. Each
Agent may rely conclusively, and shall be fully protected in so relying, on any
determination made by it in accordance with the provisions of the preceding
sentence (or as otherwise directed by a court of competent jurisdiction) and
shall have no liability to the Borrower or any of the Loan Parties, any other
Secured Party or any other Person as a result of such determination or any
action taken or not taken pursuant thereto.

ARTICLE III

RIGHTS AND REMEDIES; MATTERS RELATING TO SHARED COLLATERAL

Section 3.01 Exercise of Rights and Remedies.

(a) At any time prior to the Discharge of Revolving Credit Obligations and after
the occurrence and during the continuance of a Trigger Event, Adjusted Trigger
Event or Revolving Credit Event of Default, whether or not an Insolvency
Proceeding has commenced by or against the Borrower or any of the Loan Parties
that own Shared Collateral, (A) the Revolving Agent shall have the exclusive
right to exercise any right or

 

-14-



--------------------------------------------------------------------------------

remedy with respect to any Shared Collateral and will also have the exclusive
right to determine the time and method and place for exercising such right or
remedy or conducting any proceeding with respect thereto and (B) none of the
Secured Parties with respect to the Other Pari Passu Lien Obligations (other
than the Revolving Agent pursuant to subclause (A) of this Section 3.01(a)) may
commence or maintain any Enforcement Action with respect to the Shared
Collateral; provided, however, that the Agent on behalf of the Other Pari Passu
Lien Obligations with the largest outstanding aggregate principal amount at such
time (but excluding the Revolving Agent) (the “Initial Controlling Other Pari
Passu Agent”) may commence an Enforcement Action after the passage of at least
180 days after the earlier of (x) the date on which the Initial Controlling
Other Pari Passu Agent declared the existence of an Event of Default and
demanded the repayment of all the principal amount of such Other Pari Passu Lien
Obligations and (y) the date on which the Revolving Agent received notice from
the Initial Controlling Other Pari Passu Agent of such declaration of an Event
of Default (the “Initial Standstill Period”); provided, further, however,
notwithstanding the expiration of any Initial Standstill Period, if the
Revolving Agent commences an Enforcement Action, neither the Initial Controlling
Other Pari Passu Agent nor any other Agent on behalf of any Other Pari Passu
Lien Obligations (other than the Revolving Agent pursuant to subclause (A) of
this Section 3.01(a)) shall commence or continue an Enforcement Action. The
Revolving Agent is under no obligation to consult with any Agent on behalf of
any Other Pari Passu Lien Obligations in connection with an Enforcement Action
with respect to the Shared Collateral. After the expiration of the Initial
Standstill Period, the Initial Controlling Other Pari Passu Agent is under no
obligation to consult with any Agent on behalf of any Other Pari Passu Lien
Obligations or Revolving Credit Obligations (Capped) in connection with an
Enforcement Action with respect to the Shared Collateral.

(b) At any time after the Discharge of Revolving Credit Obligations and after
the occurrence and continuance of an Event of Default, whether or not an
Insolvency Proceeding has commenced by or against the Borrower or any of the
Loan Parties that own Shared Collateral, (A) the Agent (the “Subsequent
Controlling Other Pari Passu Agent”) on behalf of the Other Pari Passu Lien
Obligations with the largest outstanding aggregate principal amount at such time
(the “Subsequent Controlling Other Pari Passu Lien Obligations”) shall have the
exclusive right to exercise any right or remedy with respect to any Shared
Collateral and will also have the exclusive right to determine the time and
method and place for exercising such right or remedy or conducting any
proceeding with respect thereto and (B) none of the Secured Parties with respect
to the Other Pari Passu Lien Obligations may commence or maintain any
Enforcement Action with respect to the Shared Collateral; provided, however,
that the Agent (the “Secondary Controlling Other Pari Passu Agent”) on behalf of
the Other Pari Passu Lien Obligations with the outstanding aggregate principal
amount at such time next largest to the Subsequent Controlling Other Pari Passu
Lien Obligations (the “Secondary Controlling Other Pari Passu Lien Obligations”)
may commence an Enforcement Action after the passage of at least 180 days after
the earlier of (x) the date on which the Secondary Controlling Other Pari Passu
Agent declared the existence of an Event of Default and demanded the repayment
of all the principal amount of such Secondary Controlling Other Pari Passu Lien
Obligations and (y) the date on which the Subsequent Controlling Other Pari
Passu Agent received notice from the Secondary Controlling Other Pari Passu
Agent of such declaration of an Event of Default (the “Secondary Standstill
Period”); provided, further, however, that notwithstanding the expiration of any
Secondary Standstill Period, if the Subsequent Controlling Other Pari Passu
Agent commences an Enforcement Action, neither the Secondary Controlling Other
Pari Passu Agent nor any other Agent on behalf of any Other Pari Passu Lien
Obligations shall commence or continue an Enforcement Action. The Subsequent
Controlling Other Pari Passu Agent will be under no obligation to consult with
any Agent on behalf of any Other Pari Passu Lien Obligations in connection with
an Enforcement Action with respect to the Shared Collateral. After the
expiration of the Secondary Standstill Period, the Secondary Controlling Other
Pari Passu Agent is under no obligation to consult with any Agent on behalf of
any Other Pari Passu Lien Obligations in connection with an Enforcement Action
with respect to the Shared Collateral.

(c) Notwithstanding the foregoing, (i) the Secured Parties shall remain subject
to, and bound by, all covenants or agreements made in this Agreement, and
(ii) each Agent will agree, on behalf of itself and its Related Secured Parties,
that such Agent and its Related Secured Parties shall cooperate in a
commercially reasonable manner with each other agent or trustee and its related
secured parties in any enforcement of rights or any exercise of remedies with
respect to any Shared Collateral.

(d) Notwithstanding the foregoing, any Other Pari Passu Secured Party may:

(i) file a proof of claim or statement of interest with respect to its Other
Pari Passu Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Loan Party;

 

-15-



--------------------------------------------------------------------------------

(ii) take any action (not inconsistent with the terms of this Agreement) in
order to create, perfect, preserve or protect its Lien on the Shared Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Secured Parties, including any claims secured by the Collateral, if any, in
each case in accordance with the terms of this Agreement;

(iv) vote on any plan of reorganization, arrangement, compromise or liquidation,
make other filings and make any arguments and motions that are, in each case,
not inconsistent with the provisions of this Agreement, with respect to the
Other Pari Passu Obligations and the Shared Collateral; provided that no filing
of any claim or vote, or pleading related to such claim or vote, to accept or
reject a disclosure statement, plan of reorganization, arrangement, compromise
or liquidation, or any other document, agreement or proposal similar to the
foregoing by any Other Pari Passu Secured Party may be inconsistent with the
provisions of this Agreement; and

(v) in the case of the Controlling Other Pari Passu Agent, exercise any of its
rights or remedies with respect to the Shared Collateral after the termination
of the applicable Standstill Period to the extent permitted by Section 3.01.

Section 3.02 Judgment Creditors. Except as otherwise specifically set forth in
Sections 3.01, the Other Pari Passu Secured Parties may exercise rights and
remedies as unsecured creditors against the Loan Parties in accordance with the
terms of the Term Loan Credit Documents or Additional Pari Passu Lien
Obligations Documents or Revolving Credit Documents, as applicable, and
applicable law; provided that in the event that any Other Pari Passu Secured
Party becomes a judgment lien creditor as a result of its enforcement of its
rights as an unsecured creditor, such judgment lien shall be subject to the
terms of this Agreement for all purposes to the same extent as all other Liens
securing the Other Pari Passu Obligations are subject to the terms of this
Agreement.

Section 3.03 Prohibition on Contesting Liens. Each Agent, on behalf of itself
and its Related Secured Parties, agrees not to contest or support any Person in
contesting, in any proceeding (including any Insolvency Proceeding), the
perfection, priority, validity, attachment or enforceability of a Lien held by
or on behalf of any other Agent or any of its Related Secured Parties in all or
any part of the Shared Collateral; provided that nothing in this Agreement shall
be construed to prevent or impair the rights of any Agent or any of its Related
Secured Parties to enforce this Agreement.

Section 3.04 Prohibition on Challenging this Agreement. Each Agent, on behalf of
itself and its Related Secured Parties, agrees that they will not attempt,
directly or indirectly, whether by judicial proceedings or otherwise, to
challenge the enforceability of any provision of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Agent or any of its Related Secured Parties to enforce this Agreement.

Section 3.05 Release of Liens. The parties hereto agree and acknowledge that the
release of Liens on any Shared Collateral securing Pari Passu Lien Obligations
of any Class, whether in connection with a sale, transfer or other disposition
of such Shared Collateral or otherwise, shall be governed by and subject to the
Secured Credit Documents of such Class, and

 

-16-



--------------------------------------------------------------------------------

that nothing in this Agreement shall be deemed to amend or affect the terms of
the Secured Credit Documents of such Class with respect thereto. Notwithstanding
the foregoing, if the Revolving Agent (or the Controlling Other Pari Passu Agent
to the extent provided in Section 3.01) releases a Lien on Shared Collateral in
connection with an Enforcement Action, then any Lien of any Other Pari Passu
Secured Parties (and the Revolving Secured Parties, as applicable) on such
Shared Collateral will be automatically and simultaneously released to the same
extent, and each Agent for such Other Pari Passu Secured Obligations (and the
Revolving Agent, as applicable) will promptly execute and deliver to the
Revolving Agent (or the Controlling Other Pari Passu Agent, as applicable) such
termination statements, releases, and other documents as the Revolving Agent (or
the Controlling Other Pari Passu Agent, as applicable) requests to effectively
confirm the release.

ARTICLE IV

COLLATERAL

Section 4.01 Bailment for Perfection of Security Interests.

(a) Each Agent agrees that if it shall at any time hold a Lien on any Shared
Collateral that can be perfected by the possession or control of such Shared
Collateral or of any deposit, securities or other account in which such Shared
Collateral is held, and if such Shared Collateral or any such account is in fact
in the possession or under the control of such Agent, or of agents or bailees of
such Agent (such Shared Collateral being referred to herein as the “Controlled
Shared Collateral”), such Agent shall, solely for the purpose of perfecting the
Liens of any other Agent granted on such Shared Collateral under its Related
Secured Credit Documents and subject to the terms and conditions of this
Article, also hold such Controlled Shared Collateral as gratuitous bailee for
the benefit of and on behalf of each such other Agent (any Agent that shall be
holding any Controlled Shared Collateral as gratuitous bailee being referred to
herein as the “Bailee Collateral Agent”). In furtherance of the foregoing, each
Agent appoints each Bailee Collateral Agent (and each Bailee Collateral Agent
accepts such appointment) as such Agent’s gratuitous bailee hereunder with
respect to any Controlled Shared Collateral that such Bailee Collateral Agent
possesses or controls at any time solely for the purpose of perfecting a Lien on
such Controlled Shared Collateral. It is further understood and agreed that as
of the date hereof and until the Discharge of Revolving Credit Obligations, the
Revolving Agent shall be the sole Bailee Collateral Agent and be granted
possession of all possessory Controlled Shared Collateral and, thereafter, the
Controlling Other Pari Passu Agent.

(b) Subject to Section 4.01(a), for purposes of this Section, the Bailee
Collateral Agent shall be entitled to deal with the applicable Controlled Shared
Collateral in accordance with the terms of its Related Secured Credit Documents
as if the Liens thereon of the Agent or Secured Parties of any other Class (and
the agreements set forth in paragraph (a) of this Section) did not exist;
provided that any Proceeds arising from any such Controlled Shared Collateral
shall be subject to Article II. The obligations and responsibilities of any
Bailee Collateral Agent to any other Agent or any of its Related Secured Parties
under this Article shall be limited solely to holding or controlling the
applicable Controlled Shared Collateral as gratuitous bailee and sub-agent in
accordance with this Article. Without limiting the foregoing, (i) no Bailee
Collateral Agent shall have any obligation or responsibility to ensure that any
Controlled Shared Collateral is genuine or owned by any of the Loan Parties,
(ii) no Bailee Collateral Agent shall, by reason of this Agreement, any other
Security Document or any other document, have a fiduciary relationship or other
implied duties in respect of any other Agent or any other Secured Party and
(iii) without affecting the agreement of any Bailee Collateral Agent to act as a
gratuitous bailee and sub-agent solely for the purpose set forth in
paragraph (a) of this Section or the right of any other Agent to enforce the
rights and exercise the remedies (in each case other than through such Bailee
Collateral Agent) as set forth in Section 3.01 each Agent agrees that such Agent
shall not issue any instructions to any Bailee Collateral Agent, in its capacity
as a gratuitous bailee of such Agent, with respect to the Controlled Shared
Collateral or otherwise seek to exercise control over any Bailee Collateral
Agent.

 

-17-



--------------------------------------------------------------------------------

(c) The Bailee Collateral Agent of any Class shall, upon the Discharge of the
Pari Passu Lien Obligations of such Class, transfer the possession and control
of the applicable Controlled Shared Collateral, together with any necessary
endorsements but without recourse or warranty, to the Revolving Agent or, after
the Discharge of Revolving Credit Obligations, the Controlling Other Pari Passu
Agent. In connection with any transfer by any Bailee Collateral Agent, such
Bailee Collateral Agent agrees to take all actions in its power as shall be
reasonably requested by the Revolving Agent or Controlling Other Pari Passu
Agent, as applicable, to permit the Revolving Agent or Controlling Other Pari
Passu Agent to obtain, for the benefit of its Related Secured Parties,
possession or control of in the applicable Controlled Shared Collateral, which
shall in each case be at the expense of the Borrower.

(d) Deposit Accounts; Control Agreements.

(i) Conditional Controlled Account. Each of the Agents, on behalf of themselves
and their Related Secured Parties, hereby agree and acknowledge that the
Revolving Agent shall be the Notice Agent (as defined in the Conditional Account
Control Agreement) (the “Conditional Account Notice Agent”) until the Revolving
Agent delivers an Agent Transfer Notice (as defined in the Conditional Account
Control Agreement) (a “Conditional Account Agent Transfer Notice”) to the
Conditional Controlled Account Bank pursuant to the terms of the Conditional
Account Control Agreement. The Revolving Agent hereby agrees to deliver a
Conditional Account Agent Transfer Notice to the Conditional Controlled Account
Bank (i) upon the Discharge of Revolving Credit Obligations and (ii) prior to
the Discharge of Revolving Credit Obligations, at the request of the Initial
Controlling Other Pari Passu Agent, after the expiration of the Initial
Standstill Period and so long as the Revolving Agent has not commenced any
Enforcement Action. The Term Loan Agent and each Additional Agent hereby agree
not to issue any instructions concerning the Conditional Controlled Account or
the disposition of any funds in the Conditional Controlled Account until after
the delivery of a Conditional Account Agent Transfer Notice by the Revolving
Agent to the Conditional Controlled Account Bank.

(ii) Blocked Account. Each of the Agents, on behalf of themselves and their
Related Secured Parties, hereby agree and acknowledge that, the Revolving Agent
shall be the party entitled to direct the disposition of funds in respect of the
Account until the Revolving Agent sends an instruction to the Account Bank
directing the Account Bank that the applicable Controlling Other Pari Passu
Agent shall be the party entitled to direct the disposition of funds with
respect to the Account (a “Blocked Account Agent Transfer Notice”). The
Revolving Agent hereby agrees to deliver a Blocked Account Agent Transfer Notice
to the Account Bank (i) upon the Discharge of Revolving Credit Obligations and
(ii) prior to the Discharge of Revolving Credit Obligations, at the request of
the Initial Controlling Other Pari Passu Agent, after the expiration of the
Initial Standstill Period and so long as the Revolving Agent has not commenced
any Enforcement Action. The Term Loan Agent and each Additional Agent hereby
agree not to issue any instructions concerning the Account or the disposition of
any funds in the Account until after the delivery of a Blocked Account Agent
Transfer Notice by the Revolving Agent to the Account Bank.

(iii) Other Deposit Accounts. Each of the Agents, on behalf of themselves and
their Related Secured Parties, hereby agree and acknowledge that, the Revolving
Agent shall be the party entitled to direct the disposition of funds and send
exclusive control notices (or equivalent), as applicable, in respect of any
other deposit accounts of the Loan Parties that are subject to control
agreements in favor of any Agent pursuant to the terms of the Secured Credit
Documents (“Other Controlled Accounts”) until the Revolving Agent sends an
instruction to the relevant depositary bank in respect of any such Other
Controlled Account directing such depositary bank that the applicable
Controlling Other Pari Passu Agent shall be the party entitled to direct the
disposition of funds and send exclusive control notices (or equivalent), as
applicable, with respect to such Other Controlled Account (each such
instruction, an “Other Account Agent Transfer Notice”). The Revolving Agent
hereby agrees to deliver an Other Account Agent Transfer Notice to any such
depositary bank (i) upon the Discharge of Revolving Credit Obligations and (ii)
prior to the Discharge of Revolving Credit Obligations, at the request of the
Initial Controlling Other Pari Passu Agent, after the expiration of the Initial
Standstill Period and so long as the Revolving Agent has not commenced any
Enforcement Action. The Term Loan Agent and each Additional Agent hereby agree
not to issue any instructions concerning any Other Controlled Account or the
disposition of any funds in any Other Controlled Account until after the
delivery of an Other Account Agent Transfer Notice by the Revolving Agent to the
relevant depositary bank.

 

-18-



--------------------------------------------------------------------------------

(iv) To the extent of any conflict between the provisions of this clause (d) of
Section 4.01 and any other clause of Section 4.01, this clause (d) shall
prevail.

Section 4.02 Delivery of Documents. Promptly after the execution and delivery to
any Agent by any Loan Party of any Security Document (other than (a) any
Security Document in effect on the date hereof and (b) any Additional Pari Passu
Lien Obligations Document referred to in paragraph (a) of Article VIII, but
including any amendment, amendment and restatement, waiver or other modification
of any such Security Document or Additional Pari Passu Lien Obligations
Document), the Loan Parties shall deliver to each Agent party hereto at such
time a copy of such Security Document.

Section 4.03 Shared Collateral Identical. The Secured Parties and the Loan
Parties intend that the Shared Collateral securing each Class of Pari Passu Lien
Obligations be identical (except that, to the extent that any Series of
Additional Pari Passu Lien Obligations have Liens on assets which are less
extensive than the Liens securing the Revolving Credit Obligations and the Term
Loan Obligations, then such Series of Additional Pari Passu Lien Obligations
will not share in that portion of the Shared Collateral to which the Liens
securing such Series of Additional Pari Passu Lien Obligations do not extend
with the Revolving Credit Obligations and the Term Loan
Obligations). Accordingly, subject to the other provisions of this Agreement,
the Secured Parties and Loan Parties will cooperate (a) to determine the
specific items included in the Shared Collateral, the steps taken to perfect the
Liens thereon, and the identity of the Persons having Revolving Credit
Obligations, Term Loan Obligations or Additional Pari Passu Lien Obligations,
and (b) to make the forms, documents, and agreements creating or evidencing the
Liens on the Shared Collateral securing the respective Pari Passu Lien
Obligations materially the same. Until the Discharge of the Pari Passu Lien
Obligations and payment in full in cash of the Pari Passu Lien Obligations has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Grantor, no Grantor shall grant, and the Grantors shall use their
best efforts to prevent any other Person from granting, a Lien on any property
in favor of any holder of any Class of Pari Passu Lien Obligations to secure
such Pari Passu Lien Obligations unless such Grantor or such other Person grants
(or offers to grant with a reasonable opportunity for the Lien to be accepted)
the Agents on behalf of the holders of the other Pari Passu Lien Obligations a
Lien on such property to secure their respective Pari Passu Lien Obligations
(however, the refusal of any Agent to accept such Lien will not prevent any
other Secured Party from taking the Lien). If any Secured Party hereafter
acquires a Lien on property to secure its Pari Passu Lien Obligations where the
property is not also subject to a Lien securing the other Pari Passu Lien
Obligations, then such Secured Party will give each Agent of the other Classes
of Pari Passu Lien Obligations written notice of such Lien no later than five
Business Days after acquiring such Lien. If any such Agent also obtains a Lien
on such property or if such Secured Party fails to provide such timely notice to
the Agents, then such property will be deemed to be Shared Collateral for all
purposes hereunder. To the extent that the foregoing provisions are not complied
with for any reason, without limiting any other rights and remedies available to
the Secured Parties, the parties hereto agree that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 4.03 shall be subject to Section 2.01(b).

 

-19-



--------------------------------------------------------------------------------

ARTICLE V

INSOLVENCY PROCEEDINGS

Section 5.01 Financing Matters. Until the Discharge of Revolving Credit
Obligations, if any of the Loan Parties becomes subject to an Insolvency
Proceeding, and if the Revolving Agent shall desire to permit (or not object to)
the use of cash collateral or to permit (or not object to) any of the Loan
Parties to obtain financing under Section 363 or Section 364 of the Bankruptcy
Code or any similar provision of any Bankruptcy Law (“DIP Financing”), then the
Other Pari Passu Secured Parties (other than the Revolving Secured Parties)
(a) will be deemed to have consented to and will not object to such use of cash
collateral or DIP Financing, (b) will not request or accept adequate protection
or any other relief in connection with the use of such cash collateral or such
DIP Financing (except to the extent permitted by Section 5.03), and, to the
extent the Liens securing the Revolving Credit Obligations are subordinated or
pari passu with such DIP Financing, or any “carve out”, the Other Pari Passu
Secured Parties (other than the Revolving Secured Parties) will subordinate or
make pari passu its Liens in the Shared Collateral to such DIP Financing (and
all obligations relating thereto) on the same basis as they are subject to the
Liens securing the Revolving Credit Obligations, so long as, in each case
(x) the Pari Passu Lien Obligations retain the benefit of the Liens on such
Collateral pledged to secure such DIP financing, (y) the Pari Passu Lien
Obligations are granted Liens on any additional collateral pledged to any other
Pari Passu Lien Obligations as adequate protection or otherwise, and (z) if any
amount of such DIP Financing or use of cash collateral is applied to repay Pari
Passu Lien Obligations, such application is made in accordance with this
Agreement (including Section 2.01(b)), and (c) will raise no objection to, and
will not otherwise contest any motion for relief from the automatic stay or from
any injunction against foreclosure or enforcement in respect of any Revolving
Credit Obligations or Revolving Credit Obligations made by the Revolving Agent;
provided that the aggregate principal amount of the DIP Financing does not
exceed the sum of (x) the lesser of (i) the aggregate outstanding principal
amount of Revolving Credit Loans plus the aggregate face amount of any letters
of credit issued and not reimbursed under the Revolving Credit Agreement
outstanding on the date of the incurrence of such DIP Financing and (ii) the
Revolving Credit Cap Amount plus (y) $25,000,000, and the Other Pari Passu
Secured Parties retain the right to object to any ancillary agreements or
arrangements regarding cash collateral use or the DIP Financing that are
materially prejudicial to their interests (after giving effect to the priorities
and other terms and provisions of this Agreement) as compared to the Revolving
Credit Secured Parties.

Section 5.02 Relief from Automatic Stay. With respect to the Shared Collateral,
until the Discharge of the Revolving Credit Obligations, each Other Pari Passu
Secured Party other than any Revolving Secured Party (whether directly or
through its applicable Agent) agrees not to seek relief from the automatic stay
or any other stay in an Insolvency Proceeding or take any action in derogation
thereof, without the prior written consent of the Revolving Agent.

Section 5.03 Adequate Protection. With respect to the Shared Collateral, each
Revolving Security Party and Other Pari Passu Secured Party (whether directly or
through its applicable Agent) agrees not to contest (or support any Person
contesting) (a) any request by any Agent or any holder of Pari Passu Lien
Obligations for adequate protection or (b) any objection by any Agent or any
holder of Pari Passu Lien Obligations to any motion, relief, action or

 

-20-



--------------------------------------------------------------------------------

proceeding based on such Agent or such holders of Pari Passu Lien Obligations
claiming a lack of adequate protection. Notwithstanding the foregoing, in any
Insolvency Proceeding, if any Agent or the holders of any Pari Passu Lien
Obligations (or any subset thereof) are granted adequate protection in
connection with any DIP Financing or use of cash collateral under Section 363 or
Section 364 of the Bankruptcy Code or any similar law, then the other Agents and
their Related Secured Parties shall also have the right to seek or request
granted such adequate protection which adequate protection and the proceeds
thereof shall be subject to the priorities set forth in Section 2.01, and the
Agent or the holders of any Pari Passu Lien Obligations (or any subset thereof)
that are initially granted adequate protection agree not to object to such other
Agents and their Related Secured Parties receiving such adequate protection.

ARTICLE VI

OTHER AGREEMENTS

Section 6.01    Concerning Secured Credit Documents and Shared Collateral. The
Secured Credit Documents of any Class may be amended, supplemented or otherwise
modified, in whole or in part, in accordance with their terms, in each case
without notice to or the consent of the Agent or any Secured Parties of any
other Class; provided that nothing in this paragraph shall affect any limitation
on any such amendment, supplement or other modification that is set forth in the
Secured Credit Documents of any such other Class.

Section 6.02    Refinancings. The Pari Passu Lien Obligations of any Class may
be Refinanced, in whole or in part, in each case, without notice to, or the
consent of the Agent or any Secured Party of any other Class, all without
affecting the priorities provided for herein (including, without limitation, the
priority in right of payment of the Revolving Credit Obligations) or the other
provisions hereof; provided that nothing in this paragraph shall affect any
limitation on any such Refinancing that is set forth in the Secured Credit
Documents of any such other Class; and provided further that, if any obligations
of the Borrower or the Loan Parties in respect of such Refinancing indebtedness
shall be secured by Liens on any Shared Collateral, such obligations and the
holders thereof shall be subject to and bound by the provisions of this
Agreement and, if not already, the agent (or other representative) and
collateral agent in respect of such obligations shall become a party hereto by
executing and delivering a Joinder Agreement.

Section 6.03    Reinstatement. If, in any Insolvency Proceeding or otherwise,
all or part of any payment with respect to the Pari Passu Lien Obligations of
any Class previously made shall be rescinded for any reason whatsoever
(including an order or judgment for disgorgement of a preference under the
Bankruptcy Code, or any similar law), then the terms and conditions of
Article II of this Agreement shall be fully applicable thereto until all the
Pari Passu Lien Obligations of such Class shall again have been paid in full in
cash.

Section 6.04    Reorganization Modifications. In the event the Pari Passu Lien
Obligations of any Class are modified pursuant to applicable law, including
Section 1129 of the Bankruptcy Code, any reference to the Pari Passu Lien
Obligations of such Class or the Secured Credit Documents of such Class shall
refer to such obligations or such documents as so modified.

 

-21-



--------------------------------------------------------------------------------

Section 6.05 Further Assurances. Each of the Agents, the Borrower and the Loan
Parties agrees that it will execute, or will cause to be executed, any and all
further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which any Agent may
reasonably request in writing, to effectuate the terms of this Agreement.

ARTICLE VII

NO RELIANCE; NO LIABILITY

Section 7.01 No Reliance; Information. Each Agent, for itself and on behalf of
its Related Secured Parties, acknowledges that (a) such Agent and its Related
Secured Parties have, independently and without reliance upon any other Agent or
any of its Related Secured Parties, and based on such documents and information
as they have deemed appropriate, made their own decision to enter into the
Secured Credit Documents to which they are party and (b) such Agent and its
Related Secured Parties will, independently and without reliance upon any other
Agent or any of its Related Secured Parties, and based on such documents and
information as they shall from time to time deem appropriate, continue to make
their own decision in taking or not taking any action under this Agreement or
any other Secured Credit Document to which they are party. The Agent or Secured
Parties of any Class shall have no duty to disclose to any Agent or any Secured
Party of any other Class any information relating to the Borrower or the Loan
Parties, or any other circumstance bearing upon the risk of nonpayment of any of
the Pari Passu Lien Obligations, that is known or becomes known to any of them
or any of their Affiliates. If the Agent or any Secured Party of any Class, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to, as the case may be, the Agent or any Secured Party of any
other Class, it shall be under no obligation (i) to make, and shall not be
deemed to have made, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of the information so provided, (ii) to provide any additional information or to
provide any such information on any subsequent occasion or (iii) to undertake
any investigation.

Section 7.02 No Warranties or Liability.

(a) Each Agent, for itself and on behalf of its Related Secured Parties,
acknowledges and agrees that no Agent or Secured Party of any other Class has
made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any of the Secured Credit Documents, the ownership of any
Shared Collateral or the perfection or priority of any Liens thereon. The Agent
and the Secured Parties of any Class will be entitled to manage and supervise
their loans and other extensions of credit in the manner determined by them. No
Agent shall, by reason of this Agreement, any other Security Document or any
other document, have a fiduciary relationship or other implied duties in respect
of any other Agent or any other Secured Party.

(b) No Agent or Secured Parties of any Class shall have any express or implied
duty to the Agent or any Secured Party of any other Class to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
a default or an Event of Default under any Secured Credit Document (other than,
in each case, this Agreement), regardless of any knowledge thereof that they may
have or be charged with.

 

-22-



--------------------------------------------------------------------------------

ARTICLE VIII

ADDITIONAL PARI PASSU LIEN OBLIGATIONS

(a) The Borrower may from time to time, subject to any limitations contained in
any Secured Credit Documents in effect at such time, designate additional
indebtedness and related obligations that are, or are to be, secured by Liens on
any assets of the Loan Parties that would, if such Liens were granted,
constitute Shared Collateral as Additional Pari Passu Lien Obligations by
delivering to each Agent party hereto at such time a certificate of an
Authorized Officer of the Borrower:

(i) describing the indebtedness and other obligations being designated as
Additional Pari Passu Lien Obligations, and including a statement of the maximum
aggregate outstanding principal amount of such indebtedness as of the date of
such certificate;

(ii) setting forth the Additional Pari Passu Lien Obligations Documents under
which such Additional Pari Passu Lien Obligations are issued or incurred or the
guarantees of or Liens securing such Additional Pari Passu Lien Obligations are,
or are to be, granted or created, and attaching copies of such Additional Pari
Passu Lien Obligations Documents as each Loan Party has executed and delivered
to the Person that serves as the agent, trustee or similar representative and
the collateral agent, collateral trustee or a similar representative for the
holders of such Additional Pari Passu Lien Obligations (such Person being
referred to as the “Additional Agent”) with respect to such Additional Pari
Passu Lien Obligations on the closing date of such Additional Pari Passu Lien
Obligations, certified as being true and complete by an Authorized Officer of
the Borrower;

(iii) identifying any such Person that serves as the Additional Agent;

(iv) certifying that the incurrence of such Additional Pari Passu Lien
Obligations, the creation of the Liens securing such Additional Pari Passu Lien
Obligations and the designation of such Additional Pari Passu Lien Obligations
as “Additional Pari Passu Lien Obligations” hereunder do not violate or result
in a default under any provision of any Secured Credit Document of any Class in
effect at such time;

(v) authorize the Additional Agent to become a party hereto by executing and
delivering a Joinder Agreement and provide that, upon such execution and
delivery, such Additional Pari Passu Lien Obligations and the holders thereof
shall become subject to and bound by the provisions of this Agreement; and

(vi) attaching a fully completed Additional Agent Joinder Agreement executed and
delivered by the Additional Agent.

(b) Upon the delivery of such certificate and the related attachments as
provided above and as so long as the statements made therein are true and
correct as of the date of such certificate, the obligations designated in such
notice shall become Additional Pari Passu Lien Obligations for all purposes of
this Agreement and (i) in respect of any such Additional Pari Passu Lien
Obligations that Refinances in full then existing Revolving Credit Obligations
in respect of the Revolving Credit Agreement, such Additional Pari Passu Lien
Obligations shall constitute Revolving Credit Obligations in respect of the
Revolving Credit Agreement, the agreement therefor shall be the Revolving Credit
Agreement and the Agent in respect thereof shall be the Revolving Agent, in each
case for all purposes under this Agreement and (ii) in respect of any such
Additional Pari Passu Lien Obligations that Refinances in full then existing
Term Loan Obligations in respect of the Term Loan Agreement, such Additional
Pari Passu Lien Obligations shall constitute Term Loan Obligations in respect of
the Term Loan Agreement, the agreement therefor shall be the Term Loan Agreement
and the Agent in respect thereof shall be the Term Loan Agent, in each case for
all purposes under this Agreement.

 

-23-



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three (3) Business Days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows, or to such other address as may be
hereafter notified by the respective parties hereto:

if to Borrower, to it at:

c/o ESA Management, LLC

11525 North Community House Road

Charlotte, North Carolina 28277

Attention: Chief Legal Officer

Facsimile No.: (980) 335-3089

Attention: Chief Financial Officer

Facsimile No.: (980) 345-2090

with a copy to:

Centerbridge Partners, L.P.

375 Park Avenue

New York, New York 10152

Attention: William D. Rahm

Facsimile No.: (212) 627-5001

Attention: General Counsel and Scott Hopson

Facsimile No.: (212) 672-4501 and (212) 672-4526

and a copy to:

Paulson & Co. Inc.

1251 Avenue of the Americas, 50th Floor

New York, New York 10020

Attention: Michael Barr

Facsimile No.: (212) 351-5892

Attention: General Counsel

Facsimile No.: (212) 977-9505

 

-24-



--------------------------------------------------------------------------------

and a copy to:

The Blackstone Group

345 Park Avenue

New York, New York 10154

Attention: A.J. Agarwal

Facsimile No.: (212) 583-5725

Attention: General Counsel

Facsimile No.: (646) 253-8983

Attention: William J. Stein

Facsimile No.: (212) 583-5726

and a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Viktor Okasmaa

Facsimile No.: (212) 859-4000

if to the Revolving Agent, to it at:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops. 2, Floor 03

Newark, Delaware 19713-2107

Primary Operations Contact:

Brittany Duffy

Telephone No.: (302) 634-8814

Facsimile No.: (302) 634-4733

Email: brittany.duffy@jpmorgan.com

Secondary Operations Contact:

John Enyam

Telephone No.: (302) 634-8833

Facsimile No.: (302) 634-4733

Email: john.enyam@jpmorgan.com

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10179

Attention: Kimberly Turner

Facsimile No.: (212) 270-2157

 

-25-



--------------------------------------------------------------------------------

and a copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: William P. McInerney, Esq.

Facsimile No.: (212) 504-6666

if to the Term Loan Agent, to it at:

Goldman Sachs Bank USA

200 West Street

New York, New York 10282-2198

Attention: Anna Ashurov

Facsimile No.: (212) 291-5407

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036-6522

Attention: Steven Messina

Facsimile No.: (917) 777-3509

if to any Additional Agent, to it at the address set forth in the applicable
Joinder Agreement.

Section 9.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
otherwise modified except as contemplated by the Secured Credit Documents and
then pursuant to an agreement or agreements in writing entered into by each
Agent then party hereto; provided that no such agreement shall by its terms
amend, modify or otherwise affect the rights or obligations of any Loan Party
without such Loan Party’s prior written consent; provided further that
(i) without the consent of any party hereto, (A) this Agreement may be
supplemented by a Joinder Agreement, and an Additional Agent may become a party
hereto, in accordance with Article VIII and (B) this Agreement may be
supplemented by a Loan Party Joinder Agreement, and a Subsidiary may become a
party hereto, in accordance with Section 9.12, and (ii) in connection with any
Refinancing of Pari Passu Lien Obligations of any Class, the Agents then party
hereto shall enter (and are hereby authorized to enter without the consent of
any other Secured Party), at the request of any Agent or the Borrower, into such
amendments or modifications of this Agreement as are reasonably necessary to
reflect such Refinancing and are reasonably satisfactory to each such Agent.

 

-26-



--------------------------------------------------------------------------------

Section 9.03 Information Concerning Financial Condition of the Borrower and the
other Loan Parties. Each of the Secured Parties assumes responsibility for
keeping itself informed of the financial condition of the Borrower and each of
the other Loan Parties and all other circumstances bearing upon the risk of
nonpayment of any of the Pari Passu Lien Obligations. The Revolving Agent, the
Term Agent and any Additional Agent agree that no party shall have any duty to
advise any other party of information known to it regarding such condition or
any such circumstances. In the event the Revolving Agent, the Term Agent or any
Additional Agent, in its sole discretion, undertakes at any time or from time to
time to provide any information to any other party to this Agreement, it shall
be under no obligation (a) to provide any such information to such other party
or any other party on any subsequent occasion, (b) to undertake any
investigation not a part of its regular business routine, or (c) to disclose any
other information.

Section 9.04 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement. No other
Person shall have or be entitled to assert rights or benefits hereunder.

Section 9.05 Effectiveness; Survival. This Agreement shall become effective when
executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement. This Agreement shall
continue in full force and effect notwithstanding the commencement of any
Insolvency Proceeding against the Borrower or any of the Loan Parties.

Section 9.06 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.08 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York, except to the extent that remedies provided by the
laws of any jurisdiction other than the State of New York are governed by the
laws of such jurisdiction.

(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, New York County and of the United
States District Court of the Southern District of New York sitting in the
Borough of

 

-27-



--------------------------------------------------------------------------------

Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
hereto or any Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement against any party hereto or its properties in the
courts of any jurisdiction.

(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each party hereto irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01, such service to be effective upon
receipt. Nothing in this Agreement will affect the right of any party hereto or
any Secured Party to serve process in any other manner permitted by law.

Section 9.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.10 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 9.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any other Secured Credit
Documents, the provisions of this Agreement shall control.

Section 9.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Secured Parties in relation to one another. Except as expressly
provided in this Agreement, none of the Borrower, any of the Loan Parties or any
other creditor of any of the foregoing, shall have any rights or obligations
hereunder, and none of the Loan Parties or the Borrower may rely on the terms
hereof. Nothing in this Agreement is intended to or shall impair the obligations
of the Borrower or any Loan Party, which are absolute and unconditional, to pay
the Pari Passu Lien Obligations as and when the same shall become due and
payable in accordance with their terms. For the avoidance of doubt, nothing
contained herein shall be construed to constitute a waiver or an amendment of
any covenant of any Loan Party contained in any Secured Credit Document which
restricts the incurrence of any indebtedness or the grant of any Lien.

 

-28-



--------------------------------------------------------------------------------

Section 9.13 Additional Loan Parties. In the event any Loan Party shall have
granted a Lien on any of its assets to secure any Pari Passu Lien Obligations,
the Borrower shall cause such Loan Party, if not already a party hereto, to
become a party hereto as a “Loan Party”. Upon the execution and delivery by any
Loan Party of a Loan Party Joinder Agreement, any such Loan Party shall become a
party hereto and a Loan Party hereunder with the same force and effect as if
originally named as such herein. The execution and delivery of any such
instrument shall not require the consent of any other party hereto. The rights
and obligations of each party hereto shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.

Section 9.14 Specific Performance. Each Agent, on behalf of itself and its
Related Secured Parties, may demand specific performance of this Agreement. Each
Agent, on behalf of itself and its Related Secured Parties, hereby irrevocably
waives any defense based on the adequacy of a remedy at law and any other
defense that might be asserted to bar the remedy of specific performance in any
action which may be brought by the Secured Parties.

Section 9.15 Integration. This Agreement, together with the other Secured Credit
Documents, represents the agreement of each of the Loan Parties, the Borrower
and the Secured Parties with respect to the subject matter hereof and there are
no promises, undertakings, representations or warranties by any Loan Party, any
Agent or any other Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Secured Credit
Documents.

[signature page follows]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A., as Revolving Agent

By:  

/s/ Kimberly Turner

Name:   Kimberly Turner Title:   Executive Director

[Signature Page to Pari Pasu Intercreditor Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Term Loan Agent

By:  

/s/ Anna Ashurov

Name:   Anna Ashurov Title:   Authorized Signatory

[Signature Page to Pari Pasu Intercreditor Agreement]



--------------------------------------------------------------------------------

ESH HOSPITALITY, INC., as the Borrower By:  

/s/ James L. Donald

Name:   James L. Donald Title:   Chief Executive Officer CP ESH INVESTORS, LLC,
as Grantor By:  

/s/ James L. Donald

Name:   James L. Donald Title:   President EXTENDED STAY LLC, as Grantor By:  

/s/ James L. Donald

Name:   James L. Donald Title:   President ESA UD PROPERTIES L.L.C., as Grantor
By:  

/s/ James L. Donald

Name:   James L. Donald Title:   President

[Signature Page to Pari Pasu Intercreditor Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

PARI PASSU INTERCREDITOR AGREEMENT JOINDER

ADDITIONAL AGENT

Reference is made to the Pari Passu Intercreditor Agreement dated as of
            , 20     (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Pari Passu
Intercreditor Agreement”) among ESH HOSPITALITY, INC., a Delaware corporation
(the “Borrower”), each of the Borrower’s director or indirect subsidiaries party
thereto as Grantors, JPMORGAN CHASE BANK, N.A., as administrative agent with
respect to the Revolving Credit Agreement, GOLDMAN SACHS BANK USA, as
administrative agent with respect to the Term Loan Agreement. Capitalized terms
used but not otherwise defined herein shall have the meaning set forth in the
Pari Passu Intercreditor Agreement. This Joinder Agreement is being executed and
delivered pursuant to Article VIII of the Pari Passu Intercreditor Agreement.

Section 1. Joinder. By executing and delivering this Joinder Agreement, the
undersigned as Additional Agent in its capacity as [[Administrative
Agent/Trustee/other representative] and as [Collateral Agent/Collateral
Trustee/other representative] for holders of Additional Pari Passu Lien
Obligations pursuant to [identify Additional Pari Passu Lien Obligations
Documents] agrees, on its own behalf and on behalf of such holders of Additional
Pari Passu Lien Obligations, to be bound by all the terms and provisions of the
Pari Passu Intercreditor Agreement as an Agent, as fully as if the undersigned
had executed and delivered the Pari Passu Intercreditor Agreement as of the date
thereof.

Section 2. Governing Law. This Joinder Agreement shall be construed in
accordance and governed by the law of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed as of             , 20    .

 

[                    ] By:  

 

Name:   Title:  

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

PARI PASSU INTERCREDITOR AGREEMENT JOINDER

ADDITIONAL GRANTOR

Reference is made to the Pari Passu Intercreditor Agreement dated as of
            , 20     (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Pari Passu
Intercreditor Agreement”) among ESH HOSPITALITY, INC., a Delaware corporation
(the “Borrowers”), each of the Borrower’s director or indirect subsidiaries
party thereto as Grantors, JPMORGAN CHASE BANK, N.A., as administrative agent
with respect to the Revolving Credit Agreement, GOLDMAN SACHS BANK USA, as
administrative agent with respect to the Term Loan Agreement. Capitalized terms
used but not otherwise defined herein shall have the meaning set forth in the
Pari Passu Intercreditor Agreement. This Joinder Agreement is being executed and
delivered pursuant to Section 9.12 of the Pari Passu Intercreditor Agreement.

Section 1.Joinder. By executing and delivering this Joinder Agreement, the
undersigned,              , a            , hereby agrees to become party as a
Grantor under the Pari Passu Intercreditor Agreement for all purposes thereof on
the terms set forth therein, and to be bound by the terms of the Pari Passu
Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Pari Passu Intercreditor Agreement as of the date thereof.

Section 2.Governing Law. This Joinder Agreement shall be construed in accordance
and governed by the law of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed as of             , 20    .

 

[                    ]

By:

 

 

Name:

  Title:  

 

B-1